DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not Does “located at substantially a center”, mean that a deviation from center of “1, 5, 10, 15, 20 or 30%” is acceptable?  It is suggested to delete the phrase “substantially” or define the requisite degree in the claims.
Claim 11, line 1 recites “the same”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Nakamura (US 5,198,159).
With respect to the limitations of claim 1, Nakamura teaches a method of making a three-dimensional structure comprising a plurality of substructures (Fig 13A, composite layer 100, fully cured region 100A, half-cured region 100B, Col 11), the method comprising: directing laser light from a microscope objective (Figs 1, 4A, 4B, light beam 30, convergent lens 33, Col 6) through a photopolymerizable material (light 
With respect to the limitation of claims 2, 3, 4, 5, 6, 7, 8, 11, 12, 13 and 14, Nakamura teaches at least one of the plurality of substructures has a height that is 1% to 250% of a focal length of the laser light, 1% to 20%, 1% to 150%, 1% to 10%, or 2% to 10% of the focal length of the laser light (Fig 13A, height of regions 100A, 100B); each of the plurality of substructures has at least two vertical walls (100A, 100B), at least three vertical walls, or at least four vertical walls directly attached to the vertical walls of at least one adjacent substructure; no more than twenty individual substructures are formed before forming a substructure directly attached to a previously formed substructure (100A, 100B); the first substructure comprises at least three major surfaces, at least four major surfaces (100A, 100B), at least five major surfaces, or at least six major surfaces; the first substructure has a cuboid shape (100A, 100B), a cylindrical shape, a hexagonal prismatic shape, or a triangular prismatic shape; the first substructure (100A, 100B) is located at substantially a center of a major surface of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Nakamura (US 5,198,159) as applied to claims 1 and 9, further in view of Ovsianikov (EP3266594).  An English machine translation of Ovsianikov (EP3266594) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 9 and 10, Nakamura discloses the claimed invention but is silent to the photopolymerizable material is a liquid comprising a multiphoton absorber and a polymerizable compound; the laser light is directed under conditions such that multiphoton absorption by the multiphoton absorber occurs. and at least partial polymerization of the polymerizable compound occurs.  However, Ovsianikov discloses the photopolymerizable material is a liquid (0017, liquid) comprising a multiphoton absorber (0039, the material located at the focus point can solidified by means of multiphoton absorption) by and a polymerizable compound (0017, polymerization); the laser light (0016, laser beam) is directed under conditions such that multiphoton absorption by the multiphoton absorber occurs and at least partial polymerization of the polymerizable compound occurs (0017) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of making a three-dimensional structure of Nakamura having a liquid, photopolymerizable material silent to the type of material with the photopolymerizable material is a liquid comprising a multiphoton absorber and a polymerizable compound; the laser light is directed under conditions such that multiphoton absorption by the multiphoton absorber occurs. and at least partial polymerization of the polymerizable compound occurs of Ovsianikov for the purpose of a volume element of the material located at the focal point is solidified, the solidification taking place by means of multiphoton absorption (abstract, 0001), thereby reducing construction times without losing the possibility of a high structure resolution (0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/10/2022